DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2022 has been entered.
2.	This Office Action is in response to the Applicant's communication filed on 09/28/2022. In virtue of this communication, claims 27, 28, 35, 45 have been amended. Claims 27 – 46 are currently pending in the instant application.
Response to Argument
3.	Applicant's arguments with respect to claims 27 - 46 have been considered in the last office action and were not persuasive. However, for clarity of the record a new secondary reference has been applied. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all , obviousness rejections set forth in this Office action, :
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 27 – 29, 35 – 36, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”) (Pub # US 2019/0028337 A1) in view of Barclay et al. (hereinafter "Barclay") (Pub # US 2014/0134996 A1).
Regarding claims 27 and 28, Ryu discloses a network exposure node (i.e., service capability exposure function (SCEF) node in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the network exposure node is operative to:
receive from a server (see a SCS/AS in Fig. 12, Fig. 13) a request for subscribing to a monitoring report that can be enabled by an operator node (see HSS/MME in Fig. 12, Fig. 13) of at least one non-3rd generation partnership project, 3GPP asset (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (i.e., an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP networks, see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located, and see Fig. 13, [0276] for the SCS/AS transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports, see [0280], [0282] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN); 
obtain the monitoring report from the operator node (see Fig. 13, [0265], [0274], [0279] – [0287] for the HSS transmits a monitoring response message including the monitoring event report); and 
send the monitoring report to the server (see Fig. 13, [0290] for the SCEF transmits the monitoring response message including the monitoring event report to the SCS/AS).
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report.
However, Ryu does not expressly disclose based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset.
In an analogous art, Barclay is teaching receiving requests to monitor events associated with users devices (see abstract) where the user devices may be located in an area of a non-3rd generation partnership project, N-3GPP operator (N-3GPP in Figure 4, [0047]). Barclay teaches based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Barclay, [0047], and  [0049] - [0053] where the HSS receives the request and authorizes the request for a non-3GPP, and the request is furthered by non-3GPP Gateway determining if the monitoring is supported and requires involvement of other nodes and forwards monitoring configuration data to those nodes, additionally, Barclay states that the procedure for the Non-3GPP may follow the steps of Figure 3, [0040] – [0043] where the profile must be updated and PDP context must be checked for being active in the area, thus enabled by an operator node based upon capability, i.e. authorization, PDP context, and the availability of other nodes in the non-3GPP network to do the monitoring).   
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made to modify Ryu and add monitoring report that can be enabled by an operator node based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset, as taught by Barclay, because Barclay suggests a need to modify the monitoring of particular events to include third parties and monitor across the interfaces to visited networks, and both Barclay and Ryu show the modification could be made with a reasonable expectation of success, because artisans at the time were skilled in system with monitoring events in the systems. The motivation would provide update the conventional system include event monitoring serving the user equipment for a trusted or un-trusted non-3GPP access, as suggested by Barclay (see Barclay, [0048]).
Regarding claim 29, Ryu and Barclay discloses wherein the monitoring report is related to a user equipment, UE (i.e., external identifier or MSISDN of the UE) (see Ryu [0276], [0279], [0285], [0286], and see Barclay, [0020] discussing mobile device in a visited network). 
Regarding claim 35, Ryu discloses an operator node (see HHS/MME in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the operator node is operative to: 
receive from a network exposure node (see SCEF in Fig. 12, Fig. 13) a request for subscribing to a monitoring report that can be enabled by at least one non-3rd generation partnership project, 3GPP asset (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (i.e., an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network and non-3GPP network, see [0279] for the SCEF  transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports to the HSS in order to configure a given monitoring event in the HSS and MME/SGSN); 
obtain, from the at least one non-3GPP operator asset (see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located), data related to the 4371 of PCT/CN2018/086576Preliminary AmendmentAttorney Docket: 3602-2096US1monitoring report; generate the monitoring report based at least on the obtained data (see Fig. 13, [0280] - [0285] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN in order to get a monitoring event report in the Insert Subscriber Data Answer message); and 
send the monitoring report to the network exposure node (see Fig. 13, [0286] for the HHS transmits a monitoring response message including the monitoring event report to the SCEF).  
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report.
However, Ryu does not expressly disclose based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset.
In an analogous art, Barclay is teaching receiving requests to monitor events associated with users devices (see abstract) where the user devices may be located in an area of a non-3rd generation partnership project, N-3GPP operator (N-3GPP in Figure 4, [0047]). Barclay teaches based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Barclay, [0047], and  [0049] - [0053] where the HSS receives the request and authorizes the request for a non-3GPP, and the request is furthered by non-3GPP Gateway determining if the monitoring is supported and requires involvement of other nodes and forwards monitoring configuration data to those nodes, additionally, Barclay states that the procedure for the Non-3GPP may follow the steps of Figure 3, [0040] – [0043] where the profile must be updated and PDP context must be checked for being active in the area, thus enabled by an operator node based upon capability, i.e. authorization, PDP context, and the availability of other nodes in the non-3GPP network to do the monitoring).   
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made to modify Ryu and add monitoring report that can be enabled by an operator node based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset, as taught by Barclay, because Barclay suggests a need to modify the monitoring of particular events to include third parties and monitor across the interfaces to visited networks, and both Barclay and Ryu show the modification could be made with a reasonable expectation of success, because artisans at the time were skilled in system with monitoring events in the systems. The motivation would provide update the conventional system include event monitoring serving the user equipment for a trusted or un-trusted non-3GPP access, as suggested by Barclay (see Barclay, [0004], [0048]).
Regarding claim 36, Ryu and Barclay discloses wherein the at least one non- 3GPP operator asset is one of or any combination of: a device management system; a traffic log system; a mobile location based system; and a business or operation supporting system (see Ryu Fig. 1, [0066] – [0068], [0181] for a PDN GW can act as an anchor point for mobility management between the 3GPP network and non-3GPP network, and also see Barclay, [0036]).
Regarding claim 45, Ryu discloses a server (see a SCS/AS in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the server is operative to: 
send to a network exposure node (see SCEF in Fig. 12, Fig. 13) a request for a monitoring report that can be enabled by an operator node in a non-3GPP network (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (i.e., an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP networks, see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located, and see Fig. 13, [0276] for the SCS/AS transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports, see [0280], [0282] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN); and 
receive the monitoring report from the network exposure node (see Fig. 13, [0290] for the SCEF transmits the monitoring response message including the monitoring event report to the SCS/AS).
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report. 
However, Ryu does not expressly disclose based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset.
In an analogous art, Barclay is teaching receiving requests to monitor events associated with users devices (see abstract) where the user devices may be located in an area of a non-3rd generation partnership project, N-3GPP operator (N-3GPP in Figure 4, [0047]). Barclay teaches based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Barclay, [0047], and  [0049] - [0053] where the HSS receives the request and authorizes the request for a non-3GPP, and the request is furthered by non-3GPP Gateway determining if the monitoring is supported and requires involvement of other nodes and forwards monitoring configuration data to those nodes, additionally, Barclay states that the procedure for the Non-3GPP may follow the steps of Figure 3, [0040] – [0043] where the profile must be updated and PDP context must be checked for being active in the area, thus enabled by an operator node based upon capability, i.e. authorization, PDP context, and the availability of other nodes in the non-3GPP network to do the monitoring).   
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made to modify Ryu and add monitoring report that can be enabled by an operator node based at least on monitoring capability of at least one non-3rd generation partnership project, 3GPP, operator asset, as taught by Barclay, because Barclay suggests a need to modify the monitoring of particular events to include third parties and monitor across the interfaces to visited networks, and both Barclay and Ryu show the modification could be made with a reasonable expectation of success, because artisans at the time were skilled in system with monitoring events in the systems. The motivation would provide update the conventional system include event monitoring serving the user equipment for a trusted or un-trusted non-3GPP access, as suggested by Barclay (see Barclay, [0004], [0048]).
6.	Claims 30 – 32, 34, 37, and 46  are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”) (Pub # US 2019/0028337 A1) and Barclay et al. (hereinafter "Barclay") (Pub # US 2014/0134996 A1) as applied to claims 27, 35, and 45 above, and further in view of Stanley-Marbell et al. (hereinafter “Stanley”) (Pub # US 2015/0347204 A1).
	Regarding claims 30 and 46, Ryu and Barclay does not disclose specifically that wherein the monitoring report is related to battery lifetime predicted for the UE.
	In an analogous art, Stanley teaches that the monitoring report is related to battery lifetime predicted for the UE (see Stanley, [0034], [0038], [0039], [0057], [0311]  for an event associated with the battery level system attribute that specifies the instantaneous battery level at the time of the event, i.e., 46%).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ryu/Barclay, and have monitoring event report is related to battery lifetime predicted for the UE such that the system provides the underlying event gathering architecture and a set of heuristic processes that learn from the system events to maximize battery without noticeable degradation in the user experience, as discussed by Stanley (see Stanley, [0034]). 
Regarding claim 31, Ryu and Barclay in view of Stanley disclose wherein the request indicates a time threshold (see Ryu, [0295] - [0297] for monitoring duration is an optional parameter and indicates an absolute time when an associated monitoring event request is considered to expire, thus time threshold), the time threshold being configured so that the monitoring report is triggered when the predicted battery lifetime meets the time threshold (see Stanley, [0038], [0039] for an event associated with the “batteryLevel” system attribute that specifies the instantaneous battery level at the time of the event, and time accounting (e.g., duration accounting) that indicate a start event and a stop event). The motivation would provide a set of heuristic processes that learn from the system events to maximize battery without noticeable degradation in the user experience, as discussed by Stanley (see Stanley, [0034]).
Regarding claim 32, Ryu and Barclay in view of Stanley disclose wherein the monitoring report indicates the current predicted battery lifetime (see Stanley, [0057] for a “system.batteryCapacity” attribute having an attribute value that indicates the current battery charge). The motivation would allow for battery resources to support future events or activities on the system.
Regarding claim 34, Ryu and Barclay in view of Stanley disclose wherein the UE is one of: a low power wide area, LPWA, device; a narrowband Internet of things, NB-loT, device; and a category-M1, CAT-M1, device (see Ryu, [0066], [0070], [0242], [0243] for MTC, narrow band IoT device).
Regarding claim 37, Ryu and Barclay in view of Stanley disclose wherein the monitoring report is related to battery lifetime predicted for a user equipment, UE (see Stanley, [0034], [0038], [0039], [0057], [0311]  for an event associated with the battery level system attribute that specifies the instantaneous battery level at the time of the event, i.e., 46%), and the at least one non- 3GPP operator asset comprises a device management system and a traffic log system (see Ryu, Fig. 1, [0066] – [0068], [0181] for a PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP network).
Allowable Subject Matter
7.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 – 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Patent No. 9,924,503 (Kim et al.) which discloses method and apparatus for performing D2D communication in wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645